Citation Nr: 0008172	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-48 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
facial bone fractures with right trigeminal neuralgia, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to January 31, 
1996 for the assignment of a 10 percent rating for residuals 
of facial bone fractures with right trigeminal neuralgia.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to June 
1967.  

This appeal arose from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Houston, Texas RO subsequently 
assumed control of the veteran's claims folder after the 
veteran reported that he had moved to Texas.  

In January 1999, the Board of Veterans' Appeals (Board) 
denied three service connection claims which the RO had 
denied in June 1996 and which the veteran had appealed.  The 
Board remanded the issue of entitlement to an increased 
(compensable) rating for residuals of facial bone fractures 
with right trigeminal neuralgia to the RO for additional 
development.  

In March 1999, the RO increased the disability rating for 
residuals of facial bone fractures with right trigeminal 
neuralgia to 10 percent, effective from January 1996.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Accordingly, this issue remains in appellate status and will 
be addressed below.

In April 1999, the veteran disagreed with the January 1996 
effective date which the RO assigned for the 10 percent 
rating for residuals of facial bone fractures with right 
trigeminal neuralgia in March 1999.  No Statement of the Case 
has been issued on the effective date matter.  In light of 
Manlincon v. West, 12 Vet. App. 238 (1999), this matter is 
the subject of a remand section of this decision.

In June 1999, the Board remanded the case to the RO for 
procedural development which has since been accomplished by 
the RO.


FINDINGS OF FACT

1.  Manifestations of the veteran's facial bone fractures 
with right trigeminal neuralgia include well healed fractures 
with no scar and no disfigurement of the face, and no more 
than moderate incomplete paralysis of the right fifth cranial 
(trigeminal) nerve.

2.  The service-connected facial bone fracture and right 
trigeminal neuralgia disability does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of facial bone fractures with right trigeminal 
neuralgia have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Code 7800; 4.123, 
4.124, Diagnostic Code 8205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for 
service-connected residuals of a facial injury.  In the 
interest of clarity, the Board will first describe the 
factual background of the case.  The relevant law and 
regulations applicable to this case will then be reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Factual background

A November 1965 service medical record indicates that the 
veteran complained of numbness in the right side of his face.  
Clinically, he had a subconjunctival hemorrhage of the right 
eye which was resolving, and his right infraorbital ridge was 
tender, especially near the infraorbital foramen.  The 
impression was soft tissue injury from fighting.  

In mid-November 1965, the veteran had slight flattening of 
his right zygomatic prominence.  There was X-ray evidence of 
a right infraorbital rim fracture, a blow-out fracture of the 
right orbital floor, and a fracture of the lateral wall of 
the right maxillary sinus.  A November 1965 service medical 
record states that the veteran had had blow-out fractures and 
a maxillary wall fracture.  In December 1965, he complained 
of frontal headaches.  The cranial nerves were intact, and 
Romberg was negative.  

On service discharge examination in February 1967, the 
veteran's head, face, nose, sinuses, and neurological status 
were examined and found to be normal.  

On VA examination in May 1975, the veteran denied breathing 
problems.  Clinically, there were no external signs of 
previous injury noted.  There was no point tenderness over 
the sinuses.  The nose exhibited no septal deviations.  The 
veteran had moderate enlargement of the turbinates especially 
on the left.  The sinuses had no point tenderness.  The 
maxillary and frontal sinuses transilluminated easily without 
any difficulty.  No gross motor or sensory abnormalities were 
present.  X-rays of the sinuses, mandible, and skull were 
normal.  The examining VA physician indicated that the 
veteran's fracture residuals were asymptomatic.  

In June 1975, service connection was granted for residuals of 
fracture of multiple facial bones.  A noncompensable 
disability rating was assigned.

A February 1976 private medical record indicates that 
clinically, the veteran had some asymmetry of his cheek bones 
due to a previous fracture.  

On VA ear, nose, and throat examination in March 1996, the 
veteran reported that he had fractured his right maxilla in 
service, that no treatment was necessary for it, and that it 
healed well.  Clinically, the veteran's nose was normal.  The 
diagnosis was status post fracture of the right maxilla, well 
healed, without apparent sequela or complications.  

On VA neurology examination in February 1999, the veteran 
reported being hit on the right side of his face in 1965, and 
sustaining a fracture of the facial bone.  He also gave a 
history of a possible head injury at the same time, and 
complained of a headache which developed after the above 
incident.  He described the headache as having excruciating 
pain in the right temporal and bifrontal area, and lasting 
for one to three days.  The headache was associated with 
nausea and photophobia.  He also complained of "a kind of 
fluffiness" around the right cheek and in the right 
infraorbital area.  He stated that his right cheek was 
sensitive to touch, and that he had constant aching and 
throbbing pain in the right cheek area.  He stated that he 
would develop pain in his right cheek on shaving or yawning, 
and that he had had numbness around his right cheek area and 
in the right infraorbital region.  

Clinically, sensation to light touch was intact bilaterally 
on the veteran's face.  There was decreased pinprick on the 
right face in the right V1, V2, and V3 distribution.  Cranial 
nerve VII showed no facial asymmetry or paresis.  The veteran 
had equal elevation of the palate on phonation.  The uvula 
was midline.  There was no atrophy, fasciculation, or 
weakness of the tongue muscles.  There was no deviation of 
the tongue on protrusion.  Motor examination revealed normal 
muscle mass, strength, and tone throughout.  The diagnoses 
were post-traumatic migraine headache; likely right 
trigeminal neuralgia; and pain and numbness of the right 
face, likely secondary to status post trauma to the face.  

A VA ear, nose, and throat examination was conducted in 
February 1999.  The veteran stated that when he hurt the 
right side of his face in service, he was bringing up old and 
fresh blood from his mouth and throat, but that it resolved.  
He complained of some persistent abnormal sensation in the 
right cheek which he described either as a feeling of water, 
or as ants crawling underneath his skin.  Clinically, his 
face was symmetric with symmetric opening and closing of the 
mouth.  The infraorbital rim was intact bilaterally.  
Bimanual palpation of the soft tissues of the cheeks was 
symmetric bilaterally.  Palpation of the base of the 
maxillary sinuses was also symmetric.  Percussion over the 
outlet of the infraorbital nerve on the right side caused 
dysesthesia.  The eyes were at the same level, as were the 
lateral canthi.  The veteran's sinuses were clear.  The 
impressions were historical evidence of facial fracture with 
orbital blowout fracture; and residual neurologic defect as a 
result of blowout fracture.  A CT Scan of the head was 
normal, as was a CT Scan of the maxillofacial area, as were 
X-rays of the skull, as was a radiology study of the facial 
bones.

In a March 1999 rating decision, a 10 percent disability 
rating was assigned under Diagnostic Codes 7800-8205 for the 
veteran's disability, which was described as residuals of 
fracture of facial bones; right trigeminal neuralgia.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1999).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

38 C.F.R. § 4.27 (1999) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. The additional code is 
shown after a hyphen.

As noted above, the veteran's disability is currently 
evaluated under Diagnostic Codes 7800 [disfiguring scars, 
head, face and neck]-8205 [paralysis of fifth (trigeminal) 
cranial nerve].

Diagnostic Code 7800

Disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight, and a 10 percent 
rating when they are moderate and disfiguring.  A severe scar 
warrants a 30 percent evaluation, especially if it produces a 
marked or unsightly deformity of the eyelid, lip, or auricle.  
38 C.F.R. Part 4, Diagnostic Code 7800.  


Diagnostic Code 8205

Following are pertinent sections of the VA Schedule for 
Rating Disabilities.

Sec. 4.120  Evaluations by comparison.

    Disability in this field is ordinarily to be rated in 
proportion to 
the impairment of motor, sensory or mental function.  
Consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more 
extremities, speech disturbances, impairment of vision, 
disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In 
rating disability from the conditions in the preceding 
sentence refer to 
the appropriate schedule.  In rating peripheral nerve 
injuries and their 
residuals, attention should be given to the site and 
character of the 
injury, the relative impairment in motor function, trophic 
changes, or 
sensory disturbances.

Sec. 4.123  Neuritis, cranial or peripheral.

    Neuritis, cranial or peripheral, characterized by loss of 
reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times 
excruciating, is to be rated on the scale provided for injury 
of the 
nerve involved, with a maximum equal to severe, incomplete, 
paralysis. 
See nerve involved for diagnostic code number and rating. The 
maximum 
rating which may be assigned for neuritis not characterized 
by organic 
changes referred to in this section will be that for 
moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.

Sec. 4.124  Neuralgia, cranial or peripheral.

    Neuralgia, cranial or peripheral, characterized usually 
by a dull 
and intermittent pain, of typical distribution so as to 
identify the 
nerve, is to be rated on the same scale, with a maximum equal 
to 
moderate incomplete paralysis. See nerve involved for 
diagnostic code 
number and rating. Tic douloureux, or trifacial neuralgia, 
may be rated 
up to complete paralysis of the affected nerve.

Sec. 4.124a  Schedule of ratings--neurological conditions and 
convulsive disorders.

With the exceptions noted, disability from the following 
diseases and 
their residuals may be rated from 10 percent to 100 percent 
in 
proportion to the impairment of motor, sensory, or mental 
function.  
Consider especially psychotic manifestations, complete or 
partial loss 
of use of one or more extremities, speech disturbances, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  

                     Diseases of the Cranial Nerves
-------------------------------------------------------------
-----------
                                                                  
Rating
-------------------------------------------------------------
-----------
Fifth (trigeminal) cranial nerve
8205  Paralysis of:
  
Complete.....................................................
.      50
  Incomplete, 
severe............................................      30
  Incomplete, 
moderate..........................................      10
  Note: Dependent upon relative degree of sensory 
manifestation
   or motor loss.

Analysis

Initial considerations - well groundedness of the claim/duty 
to assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the statutory well-groundedness 
requirement.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  

In order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632; see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected residuals of facial 
bone fractures with right trigeminal neuralgia have increased 
in severity, and that he is entitled to an increased 
evaluation.  The Board finds that the veteran's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist the veteran in the development of 
his claim applies.  See 38 U.S.C.A. § 5107(a).   In this 
case, there is sufficient evidence now of record to 
adjudicate the claim on appeal, including the reports of the 
February 1999 VA examinations, which have been set out in 
detail above.  The Board is aware of no evidence which is 
potentially significant to the outcome of this case which has 
not been obtained.  The Board therefore has concluded that no 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The RO has rated the veteran's disability as 10 percent 
disabling under Diagnostic Codes 7800-8205.  The Board will 
evaluate these disabilities separately.

As discussed above, a 10 percent rating is warranted under 
Diagnostic Code 8205 when there is moderate incomplete 
paralysis present.  The provisions of 38 C.F.R. §§ 4.123 and 
4.124 indicate that disabilities that do not produce loss of 
reflexes or muscle atrophy cannot be concluded to produce 
more than moderate incomplete paralysis.  

In this case, on VA neurology examination in February 1999, 
the veteran had no facial asymmetry or paresis, his palate 
was equally elevated on phonation, his uvula was midline, and 
there was no atrophy, weakness, or the like.  There were 
similar clinical findings on VA ear, nose, and throat 
examination in February 1999, when furthermore, the cheek 
soft tissues were noted to be symmetric.  There is some pain 
and numbness in the right cheek area which has been reported 
by the veteran.  
The veteran's complaints of right cheek and right 
infraorbital "fluffiness" and right cheek sensitivity to 
touch, aching, pain, and numbness are all properly 
compensated at the 10 percent level under Diagnostic Code 
8205.  See 38 C.F.R. §§ 4.123 and 4.124 (contemplate 
compensation for nerve pain and other nerve symptoms).  Based 
on this evidence, and observing that there is no medical 
evidence of record which indicates more severe pathology, the 
Board concludes that no more than moderate incomplete 
paralysis of the right trigeminal nerve is shown.  In light 
of the provisions of 38 C.F.R. §§ 4.123 and 4.124, discussed 
above, no more than a 10 percent disability rating is 
warranted under Diagnostic Code 8205 because a neurological 
disability that does not produce loss of reflexes or muscle 
atrophy cannot produce more than moderate incomplete 
paralysis. .  

The veteran is also rated by analogy to disfiguring scars of 
the head, face or neck  under Diagnostic Code 7800.  The 
veteran does not have a visible external scar, his cheek 
tissues are symmetrical and there is no other evidence of 
current disfigurement of the face.  The Board is aware of the 
1976 medical report which indicated some asymmetry of the 
cheek bones due to previous fracture.  However, those 
findings have not been replicated in recent examination 
reports.  Accordingly, a noncompensable disability rating is 
warranted under Diagnostic Code 7800.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
from the same injury.  The Board believes that separate 
disability compensable ratings are not warranted in this case 
because, as discussed immediately above, there is no current 
evidence of facial disfigurement.  

Extraschedular rating

The Board notes that in the August 1996 Statement of the 
Case, the RO declined to refer the matter of an 
extraschedular rating to the Chief Benefits Director of VA.  
See 38 C.F.R. § 3.321(b).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's disability rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands 
for the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See also VAOPGCPREC 6-96 (finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
Court holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
which indicated that when an extraschedular grant may be in 
order, that issue must be referred to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," pursuant to 38 C.F.R. § 3.321(b). 

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The provisions of 38 
C.F.R. § 3.321(b)(1) provide that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been unsuccessful in finding any in the record.  "An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The Board finds no circumstances present which would warrant 
the assignment of an extraschedular rating.  The veteran has 
not reported information from which it can be concluded that 
his disability causes marked interference with employment or 
frequent periods of hospitalization.  Indeed, there are no 
reports of hospitalization of record for the disability.

In summary, for the reasons and bases discussed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating greater than 10 percent for his service-connected 
residuals of facial bone fractures with right trigeminal 
neuralgia.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of facial bone fractures with right trigeminal 
neuralgia is denied.



REMAND

An April 1999 letter from the veteran constitutes notice of 
disagreement as to the RO's March 1999 decision which 
assigned an effective date of January 31, 1996 for a 10 
percent rating for residuals of facial bone fractures with 
right trigeminal neuralgia, as it expresses a desire to 
contest that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Since the veteran has timely disagreed with the RO's March 
1999 decision regarding the effective date of the assigned 
disability rating, the Board has jurisdiction over this 
matter.  The Board must remand the matter so that the RO may 
issue a Statement of the Case.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO may take such development or 
review action as it deems proper with 
respect to the matter of an effective 
date prior to January 31, 1996 for a 
10 percent disability rating for 
residuals of facial bone fractures with 
right trigeminal neuralgia.  The RO 
shall issue the veteran a Statement of 
the Case.  The veteran should be given 
notice of, and appropriate opportunity 
to exercise, his appeal rights.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
matter.  The Board notes that RO compliance with this remand 
is not discretionary.  If the RO fails to comply with the 
terms of this remand, and the veteran perfects an appeal, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

While this case is in remand status, the veteran may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

